Beok, J.
fraudulent tfoií^made summation' of contract. — The demurrer should have been overruled. False and fraudulent representations as to the subject matter of a contract, relied upon by the other party, which operated as an inducement thereto, will defeat recovery by the guilty party. The fact that the frau¿ was perpetrated prior to the execution of the contract does not change the rule. Indeed to bring a case within the rule the fraud, of necessity, must have been perpetrated before the consummation of the contract, otherwise it could not have operated as an inducement thereto. It was entirely competent to establish the fraudulent and false representations by extrinsic parol evidence. These principles are elementary and do not demand for their support the citation of authorities. But see 2 Parsons on Contracts, p. 66, and Chap. 3, Sec. 12 and notes, 1 Greenleaf’s Ev., Sec. 284. Rohrabacher v. Ware, Sept. Term, 1873.
The fraudulent representations are sufficiently averred in the answer.
Beversed.